Tom Glaze, Justice, dissenting. This court’s decision frustrates the purpose and operation of Arkansas’ Revised Uniform Reciprocal Enforcement Support Act (RURESA). RURESA’s chief purpose (and that of like Acts adopted in every state) is to accomplish an even-handed enforcement of support duties in all states. See H. Clark, Jr., Law of Domestic Relations § 6.6 (1968). The result reached here only serves, as Professor Clark puts it, to exhibit the vice of “hometowning” — the refusal to enforce the legitimate claims to support of a person from another state in order to protect the local domiciliary. Here, under RURESA requirements and Arkansas laws, the Washington County Chancery Court acquired personal jurisdiction of the appellee, Dennis Winston, and Winston never questioned that court’s venue or jurisdiction over his person. Even if venue may have been a problem, as the majority suggests, this court has held recently that the venue of an action may be waived. Hargis v. Hargis, 292 Ark. 487, 731 S.W.2d 198 (1987). Actually, this case was first heard and decided by the County Court of Washington County before the case was properly transferred to the Washington County Chancery Court in accordance with amendment 67 to the Arkansas constitution and its enabling laws. See Ark. Code Ann. §§ 16-13-601, 16-13-603 (Supp. 1989). The Washington County Court found it had jurisdiction of the parties and subject matter, but held Winston’s duty to support the parties’ child lasted only until the child reached the age of sixteen years. After this litigation was transferred to the chancery court, Winston appeared generally before that court, filed a brief and asked that the order and judgment of the Washington County Court be affirmed. Unquestionably, the Washington County Chancery Court had subject matter jurisdiction of this matter, as well as jurisdiction of the parties. In accordance with RURESA’s provisions, and under Arkansas law, Winston’s duty to support his child is controlled or imposed by Arkansas law, since he was present in this state for the period during which support is sought. Ark. Code Ann. § 9-14-307 (1987). Unquestionably, Arkansas law, once paternity is established, provides support for a child until that child attains the age of eighteen years. Ark. Code Ann. § 9-10-111 (1987). Arkansas law further provides for the modification of any prior orders as justice may require and on notice given the defendant or father. See Ark. Code Ann. § 9-10-115 (1987). In sum, Winston and his attorney waived any venue issue by appearing before the Washington County Chancery Court; the court, having personal jurisdiction over Winston, erroneously held it had no power to extend his support obligations. On appeal, this court should declare that Arkansas law does provide Winston’s support obligations continue until his child is eighteen years old, and it should reverse and remand this case for further proceedings. In its opinion, the majority states the waiver of venue issue mentioned in this dissent was never raised below. I agree. However, the reason waiver went unmentioned is because the parties and courts below never specifically addressed a venue problem. As previously noted, the county court determined it had jurisdiction of the parties and subject matter. On the appeal of that court’s decision, Winston asked the chancery court to affirm the county court’s holding, which gave appellant a judgment for past support in the sum of $2,400.00, but also limited Winston’s duty of support to when his child reached sixteen years old. The reason the chancery court dismissed appellant’s action is somewhat cloudy, but the chancellor’s letter opinion requested that the appellee prepare a precedent so as to dismiss appellant’s petition “for want of equity.” It is this court — not the appellee or chancery court — that relies on the venue statute, Ark. Code Ann. § 9-10-109(a), to support the theory that appellant should have brought her RURESA action in Lee County rather than Washington County, where Winston resides. Thus, it is only the majority that uses the venue statute to support its holding that Lee County is where appellant must bring its action, and then complains because I suggest the appellant waived any such venue claim. For the most part, my analysis above assumes Arkansas’ venue law in paternity matters could prevent, unless waived, the trial court from deciding this matter. RURESA actions are not so restrictive. In fact, such reciprocal support actions are designed to avoid such procedural and technocratic nonsense as is evidenced by the venue issue discussed above and in the majority opinion. RURESA is intended to cut through such obstacles, so that persons obligated to pay child support will be made to pay it. One only has to read the RURESA provisions in Ark. Code Ann. §§ 9-14-319 and 9-14-333 (1987) to learn the law’s enforcement powers are designed to locate where the obligor resides and the enforcement officer (prosecuting attorney or Child Support Enforcement Unit) of that county proceeds against the obligor in the appropriate court of that county. If, however, the enforcement officer determines the obligor or his property is in another county, the officer then must inform the court of this fact and its court’s clerk must forward the obligee’s RURESA documents to the court in the other county for enforcement by that other county’s enforcement officer. See Ark. Code Ann. § 9-14-319. This same procedure has intrastate application. See Ark. Code Ann. § 9-14-333. Under the provisions of § 9-14-319, the Washington County Chancery Court had personal jurisdiction over Winston regardless of any prior proceeding still pending in Lee County, Arkansas, where neither of the parties now live. Proceeding under RURESA is a separate, independent action to enforce support obligations, and remedies provided under that Act are in addition to and not in substitution for any other remedies. See People ex rel. Oetjen v. Oetjen, 92 Ill. App. 3d 699, 416 N.E.2d 278 (1981); see also Revised Uniform Reciprocal Enforcement of Support Act (U.L.A.) § 3 (1987). RURESA confers jurisdiction over child support matters, notwithstanding prior or contemporaneous action in other proceedings. Horch v. Ponik, 132 Wis. 2d 373, 392 N.W.2d 123 (Wis. Ct. App. 1986). The purpose of RURESA is to compel obligors, such as Winston, to meet their support obligations, whether the parents and child are in two different states or two different counties within a state. The majority court, by its decision, frustrates this law. Winston is obliged by law to pay support until his child is eighteen years old, and the Washington County Chancery Court, in my view, clearly has the power to see that obligation is performed. For the above reasons, I dissent. Hays, J., joins this dissent.